PER CURIAM:
This claim was submitted upon written stipulation that respondent is liable to claimant in the amount of $500.00 based upon the following facts.
That claimant was injured in an automobile accident which occurred July 26, 1989, in Kanawha County, West Virginia, on U.S. Route 119, a public road maintained by the respondent.
That as a result of the aforesaid accident, the claimant sustained injuries to his head, neck, and all extremities.
That the claimant has been fully compensated through his insurance carrier for all medical bills incurred as a result of the accident along with compensation for property damage to his motor vehicle.
That there is sufficient evidence which, if uncontroverted, would indicate that the respondent’s maintenance of the highway at the location of the claimant’s accident was deficient and that this deficiency was the proximate cause of the claimant’s motor vehicle accident, which said accident caused claimants injuries.
That there is a moral obligation on the part of the respondent to compensate the claimant for his pain and suffering resulting from the aforesaid injuries and that full and just compensation would be Five Hundred Dollars ($500.00).
*56In view of the foregoing, the Court makes an award to claimant in the stipulated amount of $500.00.
Award of $500.00.